AUGUSTUS N. HAND, Circuit Judge
(dissenting in part).
1 concur in the opinion of the majority except as to claim 4, which I think should have been held void for lack of invention.
Shims with babbitt facings soldered on hard metal were old and are indeed still in commercial use. Claim 4 is sought to he supported because it calls for an embedment of the spacing portion of the shim in the facing of soft metal. But embedment by dovetailing is shown in United States patent No. 1,-158,862 to Sanford, which describes a method of making a journal hearing with a facing of babbitt metal embedded in a bronze foundation strip. To be sure the babbitt facing’ of Sanford was- not placed on a shim but served as a lining for the entire journal hearing. But the advantage of having bab-bitt facings for shims had long been known, and to employ a familiar method of attachment in the place of soldering or welding’ did not involve an inventive step. Frost in United States patent No. 801,519 used strips of metal with embedded babbitt facings. These strips were not intended like shims for removal in order to provide for the tightening of the hearing, but the reference is very close, since Short has to rely on embedment of his shim in babbitt metal to differentiate elaim 4 from the prior art. The same argument may he made with an even stronger reason as to the Vestal prior use.
If the Short patent had resulted in any startling commercial success, I might feel that claim 4 should stand. But no such success has been shown. The proof of any large use of the shim described in the Short patent is not convincing. The plaintiffs soon adopted a shim of a different and better construction made under the United States patent No. 1,-417,039 to Darxeeh. None of the references now relied on to invalidate elaim 4 of Short’s patent wore before the Patent Office. If they had been, it seems unlikely that such a broad elaim would have been allowed.
Attachment in various ways of a facing of babbitt metal to hard metal was not only well known before Short’s invention, hut, as I have pointed out, it had been effected by embedment (a) by Sanford, (b) by Frost, and (e) by those who built the machinery for the steamship Vestal — all in journal hearings. 1 cannot believe that attaching soft metal to a shim in a way long used for" other mechanical parts involves any inventive skill. Bullock v. General Electric (C. C. A.) 162 F. 28, at page 34.
The decree should be modified so as to dismiss the bill so far as it alleges infringement of claim 4 for lack of invention.